
	

114 SRES 333 ATS: To direct the Senate Legal Counsel to appear as amicus curiae in the name of the Senate in Bank Markazi, The Central Bank of Iran v. Deborah D. Peterson, et al. (S. Ct.)
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 333
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To direct the Senate Legal Counsel to appear as amicus curiae in the name of the Senate in Bank  Markazi, The Central Bank of Iran v. Deborah D. Peterson, et al. (S. Ct.)
	
	
 Whereas, in the case of Bank Markazi, The Central Bank of Iran v. Deborah D. Peterson, et al., No. 14–770, pending in the Supreme Court of the United States, the constitutionality of section 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012, Pub. L. No. 112–158, 126 Stat. 1214, 1258 (2012), codified at 22 U.S.C. § 8772, has been placed in issue;Whereas, pursuant to sections 703(c), 706(a), and 713(a) of the Ethics in Government Act of 1978, 2 U.S.C. 288b(c), 288e(a), and 288l(a), the Senate may direct its counsel to appear as amicus curiae in the name of the Senate in any legal action in which the powers and responsibilities of Congress under the Constitution are placed in issue: Now, therefore, be it
		
	
 That the Senate Legal Counsel is directed to appear as amicus curiae on behalf of the Senate in the case of Bank Markazi, The Central Bank of Iran v. Deborah D. Peterson, et al., to defend the constitutionality of section 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012.
		
